Title: To James Madison from George Barnewall, 6 September 1804 (Abstract)
From: Barnewall, George
To: Madison, James


6 September 1804, New York. “The Sufferings of innocent individuals induce me to the liberty I now take, of submitting the following statement to your consideration.
“In the Month of June last, I dispatched the ship Hopewell, Preserved Sisson Master, and the Brig Rockland Akens, Master, with suitable Cargoes, destined for Aux Cayes in the Island of Hispaniola; the former armed for defence with twelve Six pound Cannon and two twelve pounders with small arms &c and a crew of 35 in number besides passengers, the latter with 8 Six pounders small arms &c and a crew of 20 in number besides passengers. Both those vessels were regularly cleared at the Custom House of this District, and sailed on their intended voyage on the 17th of June. In the prosecution of which they were met with and captured by a privateer belonging to individuals of the Island of Guadaloupe whither they were carried and their crews put into Close confinement.
“I beg leave to refer you to the document inclosed for the particulars of the situation in which those unfortunate men are placed.”
